DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed February 5, 2021 have been fully considered but they are not persuasive. 
Applicant argues – “These documents disclose at most an option in which no central server is used for communication between user equipment devices to share its individual copy of a stored or streamed video, but Korbecki and Klappert do not disclose anything that increases the security or replaces the security measures provided by the server. Instead, Korbecki and Klappert merely disclose conventional communication amongst peers absent an intermediate server.”
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “increases the security or replaces the security measures”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant argues – “Applicant respectfully submits that such communication amongst peers does not amount to the limitation of “the computer nodes of the peer-to-peer network are configured to monitor the production process based on the transmitted status parameter by means of the peer-to-peer application” in which “client/server participation is excluded in the peer-to-peer application within the peer-to-peer network.”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The claims also do not recite limitations where the peer-to-peer nodes communicate with each other. Each peer to peer node incorporates a peer to peer application that enables access to the production unit through the production unit peer to peer application. According to applicant’s claims, use of peer to peer application executing on nodes in a peer to peer network is within the broadest reasonable interpretation of the present claim. As such Korbecki (or Klappert) provides evidence and motivation for equivalent networking arrangements that exclude the use of client/server arrangements. Further details on the types of communication between the peer to peer and/or whether the peers have equal access to the production unit and/or specific secure arrangements implemented or provided by the peer to peer application on nodes in the peer to peer network of applicant’s invention.






Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The interpretation for claim 15 incorporates the interpretation of claim 14.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poirier, USPN 9,223,532 B1 (hereafter referred to as Poirier) in view of Pettis, USPAP 2012/0092724 A1 (hereafter referred to as Pettis), further in view of Korbecki, US 2015/0189355 A1 (hereafter referred to Korbecki).

at least one production unit configured to produce at least one first product (The image forming device 220, 720 disclosed as several printing devices including a three dimensional printer, column 3, lines 18-25; column 8, lines 31-43); 
wherein the production unit comprises at least one processing tool configured to process at least one starting material supplyable to the production unit in order to produce the first product (The image forming unit 724 includes software and hardware that configures the image forming device 720 to perform printing operations. Inherently, printing includes consuming the fabrication supplies for 3D printing, column 8, lines 31-39); 
wherein the production unit comprises at least one peer-to-peer module configured to communicate with at least one peer-to-peer application of at least one peer-to-peer network with a plurality of computer nodes (the communication service 726 including hardware and software that enables the image forming device 720 to communicate using NFC unit 722 and I/O interfaces 762, column 8, lines 39-43); 
wherein each of the computer nodes of the peer-to-peer network comprises the peer-to-peer application (communicating as peers using peer to peer protocols of the NFC unit 722 and the image forming unit 724, column 2, lines 37-42); 
wherein the peer-to-peer application is configured to cause transmitting of at least one first control data set to the production unit (The image forming dialogue application formulates control data using a CAD application. Then sends the control data as an operation request or print job, column 3, lines 39-44; column 5, lines 6-10); 

Poirier does not specifically teach wherein the production unit comprises at least one sensor configured to detect at least one status parameter regarding the production process of the first product; wherein the peer-to-peer module of the production unit is configured to transmit at least the detected status parameter to the peer-to-peer application; and wherein the computer nodes of the peer-to-peer network are configured to monitor the production process based on the transmitted status parameter by means of the peer-to-peer application.  However, in the same field of endeavor, Pettis teaches wherein the production unit comprises at least one sensor configured to detect at least one status parameter regarding the production process of the first product (status parameter represented by location of object 112 on a conveyor, paragraph 31, and image content analyzed to determine status of job, paragraph 35); wherein the peer-to-peer module of the production unit is configured to transmit at least the detected status parameter to the peer-to-peer application (3D printer status information transmitted to client nodes coupled to the 3D printing system, paragraph 45); and wherein the computer nodes of the peer-to-peer network are configured to monitor the production process based on the transmitted status parameter by means of the peer-to-peer application (The clients are able to couple to the printer thru peer to peer communication protocols such as Bluetooth. Coupled clients are able to make request for “status” and availability, paragraph 37. See Figure 5 also.). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Poirier to substitute 
The combination of Poirier and Pettis does not specifically teach wherein client/server participation is excluded in the peer-to-peer application within the peer-to-peer network. However, in the same field of endeavor, Korbecki teaches wherein client/server participation is excluded in the peer-to-peer application within the peer-to-peer network (p. 121, “In such embodiments, user equipment devices may operate in a peer-to-peer manner without communicating with a central server.”). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Poirier and Pettis to substitute only peer to peer from Korbecki for the peer to peer networking from Poirier and Pettis to provide an equivalent type of content sharing with needing access to a cloud service and thereby provide an equivalent alternative.
Regarding dependent 2, the combination of Poirier and Pettis and Korbecki teaches the production system according to claim 1, above. Poirier does not specifically teach the peer-to-peer application is configured to cause transmitting of the first control data set to the production unit based on a production transaction agreement stored in the peer- to-peer application. However, in the same field of endeavor, Pettis teaches the peer-to-peer application is configured to cause transmitting of the first control data set to the production unit based on a production transaction agreement stored in the peer- to-peer application (based on providing credentials form the user preferences to grant access to fabrication resources for 3D printer, 
Regarding dependent claim 3, the combination of Poirier and Pettis and Korbecki teaches the production system according to claim 1, as cited above. Poirier teaches wherein the access to the first control data set is controlled by the peer-to-peer application (The print job which encapsulates the control data is embedded in a messages transmitted thru the respective NFC units. The protocols used for the NFC inherently establish “trust” before communicating. By establishing trust the access to control data is controlled. The control data could be queued, provide trust mechanisms to verify the endpoints, column 5, lines 19-30).  Poirier and Korbecki does not specifically teach wherein the production system comprises a file storage configured to store at least the first control data set; wherein the first control data set comprises at least one instruction to produce the first product. However, in the same field of endeavor, Pettis teaches wherein the production system comprises a file storage configured to store at least the first control data set (In one embodiment a print job is stored in the local memory of a 3D printer, paragraph 54); wherein the first control data set comprises at least one instruction to produce the first product (user criteria included in the print job, paragraph 59). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Poirier and Korbecki to substitute storing print jobs from Pettis for the waiting step in the print job flow from Poirier and Korbecki to reduce the communication 
Regarding dependent claim 7, the combination of Poirier and Pettis and Korbecki teaches the production system according to claim 1, above. Poirier does not specifically teach wherein at least one of the computer nodes of the peer-to-peer network is configured to evaluate the transmitted status parameter; and wherein the peer-to-peer application is configured to control at least the production unit based on the evaluation result of the transmitted status parameter.  However, in the same field of endeavor, Pettis teaches wherein at least one of the computer nodes of the peer-to-peer network is configured to evaluate the transmitted status parameter (3D printer status information transmitted to client nodes coupled to the 3D printing system, paragraph 45); and wherein the peer-to-peer application is configured to control at least the production unit based on the evaluation result of the transmitted status parameter (The clients are able to couple to the printer thru peer to peer communication protocols such as Bluetooth, paragraph 37. Thru the client interface the user can further control the 3D printer, paragraph 97). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Poirier and Korbecki to substitute client controls after status information from Pettis for the communication from Poirier and Korbecki because sharing information about printing activity and then using for manual control fulfills a previously unmet need to provide network capabilities and network management to image forming devices (Pettis, paragraph 3).  
Regarding claim 13, the combination of Poirier and Pettis and Korbecki teaches a method for operating a production system, in particular, a production system according to 

Regarding claim 14, Poirier teaches a peer-to-peer application of a peer-to-peer network with a plurality of computer nodes (The image forming device 220, 720 disclosed as several printing devices including a three dimensional printer, column 3, lines 18-25; column 8, lines 31-43), wherein each of the computer nodes of the peer to peer network comprises the peer-to-peer application (communicating as peers using peer to peer protocols of the NFC unit 722 and the image forming unit 724, column 2, lines 37-42), comprising:
means for causing the transmission of at least one control data set to at least one production unit (The image forming dialogue application formulates control data using an CAD application. Then sends the control data as an operation request or print job, column 3, lines 39-44; column 5, lines 6-10). Poirier and Korbecki does not specifically teach means for monitoring a production process of a first product by at least a part of the computer nodes of the peer to peer network based on a status parameter regarding the production process of the first product, transmitted by a peer-to- peer module of the production unit, by means of the peer-to-peer application. However, in the same field of endeavor Pettis teaches, means for monitoring a production process of a first product by at least a part of the computer nodes of the peer to peer network based on a status parameter regarding the production process of the 
The combination of Poirier and Pettis does not specifically teach wherein client/server participation is excluded in the peer-to-peer application within the peer-to-peer network. However, in the same field of endeavor, Korbecki teaches wherein client/server participation is excluded in the peer-to-peer application within the peer-to-peer network (p. 121, “In such embodiments, user equipment devices may operate in a peer-to-peer manner without communicating with a central server.”). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Poirier and Pettis to substitute only peer to peer from Korbecki for the peer to peer networking from Poirier and Pettis to provide an equivalent type of content sharing with needing access to a cloud service and thereby provide an equivalent alternative.
Regarding dependent claim 15, the combination of Poirier and Pettis and Korbecki teaches use of a peer-to-peer application according to claim 14 for controlling at least one 
at least one processing tool configured to process the at least one starting material in order to produce at least one first product (The image forming unit 724 includes software and hardware that configures the image forming device 720 to perform printing operations. Inherently, printing includes consuming the fabrication supplies for 3D printing, column 8, lines 31-39); 
at least one peer-to-peer module configured to communicate with at least one peer-to-peer application of at least one peer-to-peer network (communicating as peers using peer to peer protocols of the NFC unit 722 and the image forming unit 724, column 2, lines 37-42);  
wherein the processing tool is controllable in accordance with at least one received first control data set; wherein the transmission of the first control data set is causable by the peer- to-peer application (The image forming dialogue application formulates control data using a CAD application. Then sends the control data as an operation request or print job, column 3, lines 39-44; column 5, lines 6-10. See also Figure 5.).
Poirier and Korbecki does not specifically teach at least one input configured to receive at least one starting material; at least one sensor configured to detect at least one status parameter regarding the production process of the first product; wherein the peer-to peer module is configured to transmit at least the detected status parameter to the peer-to-peer application. However, in the same field of endeavor, Pettis teaches at least one input configured to receive at least one starting material (access to material for indicated by the status parameters, p. 31); at least one sensor configured to detect at least one status .

Claims 4, 8, 10-11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poirier and Pettis and Korbecki as applied to claims 1, 3 above, and further in view of  Milazzo et al, USPN 10,063,529 B2 (hereafter referred to as Milazzo).
Regarding the dependent claim 4, the combination of Poirier and Pettis and Korbecki teaches the production system according to claim 3, above. Poirier and Pettis and Korbecki does not specifically teach wherein at least the first control data set is encrypted by at least one first encryption key; wherein the peer-to-peer application is configured to cause transmitting of at least one first access key corresponding to the first encryption key to the peer-to-peer module of the production unit based on a production transaction agreement stored in the peer-to-peer application; wherein the peer-to-peer module is configured to access the first control data set based on the received first access key. However, in the same field of endeavor, Milazzo 
Regarding dependent claim 8, the combination of Poirier and Pettis and Korbecki teaches the production system according to claim 1, above. The combination of Poirier and Pettis and Korbecki does not specifically teach wherein the peer-to-peer module of the production unit is further configured to receive a unique product identification code from the peer-to-peer application; and wherein the production unit comprises at least one identification applying tool configured to provide at least the first product with the received unique product identification code. However, in the same field of endeavor, Milazzo teaches wherein the peer-to-peer module of the production unit is further configured to receive a unique product identification code from the peer-to-peer application (The network interface that uses peer to peer for communication access a ledger of 3D printer to retrieve 3D model file that is a uniquely 
Regarding dependent claim 10, the combination of Poirier and Pettis and Korbecki teaches the production system according to claim 1, above. Poirier does not specifically teach the peer-to-peer application is a decentralized register or a shared database; wherein the peer-to-peer application is configured to store data with given certain proofs or signatures. However, Milazzo teaches the peer-to-peer application is a decentralized register or a shared database (distributed ledger, column 5, lines 16-29); wherein the peer-to-peer application is configured to store data with given certain proofs or signatures (column 6, lines 4-14, 53-56). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Poirier and Pettis and Korbecki to substitute a distributed blockchain ledger from Milazzo to improve security for handling printing jobs by verifying the transactions from the requesters (Milazzo, column 1, lines 25-34).   
Regarding dependent claim 11, the combination of Poirier and Pettis and Korbecki teaches the production system according to claim 1, above. The combination of Poirier and Pettis and Korbecki does not specifically teach wherein the peer-to-peer application is a block 
Regarding dependent claim 12, the combination of Poirier and Pettis and Korbecki teaches the production system according to claim 1, as cited above. The combination of Poirier and Pettis and Korbecki fails to teach or suggest wherein at least a part of the computer nodes and/or participants of the peer-to-peer network is/are configured to validate at least one message received and/or generated by the peer-to-peer application. However, in the same field of endeavor, Milazzo teaches wherein at least a part of the computer nodes and/or participants of the peer-to-peer network is/are configured to validate at least one message received and/or generated by the peer-to-peer application (column 4, lines 4-14, 53-56). For the motivation for combination see claim 11, above.  

Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Poirier and Pettis and Korbecki, further in view of Schultz et al., USPN 9,110,608 B2 (hereafter referred to as Schultz).
Regarding of dependent claim 5, the combination of Poirier and Pettis and Korbecki teaches the production system according to claim 1, as cited above. Poirier and Pettis and Korbecki does not specifically teach wherein the production system comprises further at least one of: a mobile transport unit configured to transport at least the starting material and/or the first product; a storage unit configured to store at least the starting material and/or the first 

Regarding dependent claim 6, the combination of Poirier and Pettis and Korbecki teaches the production system according to claim 5, as cited above. Poirier and Pettis and Korbecki does not specifically teach wherein the at least one mobile transport unit comprises at least one peer-to-peer module configured to communicate with the at least one peer-to-peer application; wherein the mobile transport unit is controllable by means of the peer-to- peer application; and/or 

the at least one quality monitoring unit comprises at least one peer-to-peer module configured to communicate with the at least one peer-to-peer application; wherein the quality monitoring unit is controllable by means of the peer-to- peer application. However, in the same field of endeavor Schultz teaches  wherein the at least one mobile transport unit comprises at least one peer-to-peer module configured to communicate with the at least one peer-to-peer application; wherein the mobile transport unit is controllable by means of the peer-to- peer application; and/or 
the at least one storage unit comprises at least one peer-to-peer module configured to communicate with the at least one peer-to-peer application (Figure 8D, column 24, lines 32-39); wherein the storage unit is controllable by means of the peer-to-peer application; and/or 
the at least one quality monitoring unit comprises at least one peer-to-peer module configured to communicate with the at least one peer-to-peer application; wherein the quality monitoring unit is controllable by means of the peer-to- peer application (column 23, lines 50-59; column 24, lines 1-3, 15-24). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Poirier and Pettis and Korbecki to substitute a storage unit controllable by a peer to peer application from Schultz and thereby provide a convenient and secure technique for accessing print stations from a mobile device (Schultz, column 1, lines 18-22; column 2, lines 54-59).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poirier and Pettis and Korbecki as applied to claim 1 above, and further in view of  Walker et al., USPN 10,046,521 B2 (hereafter referred to as Walker) and in view of Schultz.
Regarding dependent claim 9, the combination of Poirier and Pettis and Korbecki teaches the production system according to claim 1, as cited above. Poirier and Pettis and Korbecki does not specifically teach wherein the production system further comprises at least one transporting box having at least one locking module configured lock the transporting box; wherein the transporting box is configured to receive at least the first product; and wherein the locking module comprises an interface module configured to receive a release information provided by the peer-to-peer application causing the release of the locking module. However, in the same field of endeavor, Walker teaches wherein the production system further comprises at least one transporting box having at least one locking module configured lock the transporting box (column 17, lines 9-12); wherein the transporting box is configured to receive at least the first product (column 17, lines 1-8); and wherein the locking module comprises an interface module configured to receive a release information provided by causing the release of the locking module (unlocking by entering an access code on the keypad, Figure 7, element 708, column 7, lines 61-63). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Poirier and Pettis to substitute the locking and unlocking of a transport box from Walker because adding security will protect the customer and the printing provider from the wrong customer retrieving the product. The combination of Poirier and Pettis and Korbecki and Walker does not teach the locking module comprises an interface module configured to receive a release information .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stump et al., US 10,354,304 B2 (hereafter referred to as Stump) in view of Hedberg, US 9,740,442 B2 (hereafter referred to as Hedberg), further in view of Korbecki.
Regarding claim 14, Stump teaches a peer-to-peer application of a peer-to-peer network with a plurality of computer nodes (column 4, lines 14-21; “… [P]ersons of ordinary skill in the art will recognize that other models (e.g., peer-to-peer) may be available for implementation with the described embodiments. For example, a client application executed on a client device may handle requests independently and/or in conjunction with server 104.” The client application will handle request independently.), wherein each of the computer nodes of the peer to peer network comprises the peer-to-peer application (column 3, lines 41-44; “Client device 102 may, in some embodiments, communicate with … one or more additional client devices 102.” Also see column 22, lines 34-37; “FIGS. 16A and 16B are illustrative diagrams of 
means for causing the transmission of at least one control data set to at least one production unit (column 5, lines 53-62; “In some embodiments, a user may select an option to build a 3D object or mold from ‘the ground up’.  In this scenario, instead of uploading an initial file, the user may create an object or mold within user interface 200.” Also see column 9, lines 30-38; “In some embodiments, user interface 300 may include an option to directly print the 3D object.  For example, instead of having to install a printer driver, user interface 300 may itself act as the printer driver. “); and 
means for monitoring a production process of a first product by at least a part of the computer nodes of the peer to peer network based on a status parameter regarding the production process of the first product (column 13, lines 4-17, 18-33; “User interface 600 may include first printer status report 602 and second printer status report 604.” “In some embodiments, printer status reports 602 and/or 604 may allow a user to monitor the various printers in use as well as data corresponding to a build of each 3D object.”), transmitted by a peer-to-peer module of the production unit (column 3, lines 62-64; “… client devices 102 may include control circuitry, storage, memory, communications circuitry, input and/or output interfaces as well as any of the additional features.  Furthermore, one or more components of client devices 102 may be combined or omitted.” The printer software and hardware peer-to-peer application (column 13, lines 43-48; “In some embodiments, as each layer is printed a detailed analysis of the layer may be performed by software resident on the … or printer, and if any issue is detected it may be displayed by indicators 602f and 604f, respectively.” The report information is transmitted to the client application by the printer analysis software.). Stump does not specifically teach a status parameter transmitted by a peer-to-peer module of the production unit, by means of the peer-to-peer application. However, in the same field of endeavor, Hedberg teaches a status parameter transmitted by a peer-to-peer module of the production unit, by means of the peer-to-peer application (column 3, lines 4-13; “In an embodiment, the tablet computer may include the firmware and/or one or more applications that are executed by the printer.” See column 3, lines 19-31; “For example, an application enabled printing ("AEP") printer is configured with software, which may be firmware that configures the AEP printer to run custom printing-related software applications.” Next see column 4, lines 54-62; “…[P]rinting device 108, … includes one or more central processing units (CPU) 202 used to execute software code and control operations.  Other elements shown in FIG. 2 include read-only memory (ROM) 204, random access memory (RAM) 206, one or more network interfaces 208 to transmit and receive data to and from other computing devices across a communication network…” Also, see column 5, lines 49-53; “The application configures mobile computing device 104 to operate as an external input/output device for the printing device.”). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Stump to substitute the peer-to-peer application and peer-to-peer module from Hedberg for the analysis 
Stump and Hedberg does not specifically teach wherein client/server participation is excluded in the peer-to-peer application within the peer-to-peer network. However, in the same field of endeavor, Korbecki teaches wherein client/server participation is excluded in the peer-to-peer application within the peer-to-peer network (p. 121, “In such embodiments, user equipment devices may operate in a peer-to-peer manner without communicating with a central server.”). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Stump and Hedberg to substitute only peer to peer from Korbecki for the peer to peer networking from Stump and Hedberg to provide an equivalent type of content sharing with needing access to a cloud service and thereby provide an equivalent alternative.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Leonard et al., US 10421238 B2, teaches detecting printers and determining printer configuration for 3D printing; 
Nanaumi, US 8976391 B2, teaches determining the closest 3D printer and sending requests to the 3D printer; 
Thomas-Lepore et al., US 10696038 B2, teaches peer to peer networking included in the management facility for a plurality of 3D printers during fabrication; and 
Albert et al., US 20160297149 A1, teaches peer to peer applications and communication in a peer to peer network including 3D printers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Patrice L Winder/Primary Examiner, Art Unit 2452